DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.
Remarks
Claims 1-63, 69-71 and 82 have been canceled. Claims 64-67, 76, 78, 83-86 have been amended. Claims 68, 73-75, 77, 79-81 and 87-100 are as previously presented. Claims 101-109 are newly added. Claims 64-68, 73-81 and 83-109 are currently examined. 
Status of Objections and Rejections 
The allowance as set forth within the previous office action has been withdrawn in view of the applicant’s significant amendments. 
Claim Objections
Claim 78 objected to because of the following informalities:  Claim 78 does not end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 64-68, 73-81 and 83-92, 94-99, 101 and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 6,383,234) and further in view of Rust (US 2014/0050969), and as evidence by attached non-patent literature about Rubber Bands. 
As to claim 64, Noh discloses a sealed secondary battery for cycling between a charged state and a discharged state (column 1 line 50 to column 2 line 11; figures 1-4), the sealed secondary battery comprising an enclosure that seals the contents of the secondary battery (column 1 line 50 to column 2 line 11; figures 1-4), an electrode assembly and a electrolyte within the enclosure (column 1 line 50 to column 2 line 11; figures 1-4), and a constraint within the enclosure that maintains a pressure on the electrode assembly as the sealed secondary battery is cycled between the charged and the discharged states (figures 3 and 4 the rubber band; column 3 lines 40-52), the electrode assembly comprising a population of electrode structures (figures 1-4 #12, column 2 lines 49-67), a population of counter-electrode structures (figures 1-4 #111, column 2 lines 49-67) and an electrically insulating separator material between members of the electrode and counter-electrode populations (figures 1-4 #101-104, column 2 lines 49-67) wherein
the electrode assembly has opposing first and second longitudinal end surfaces separated along a longitudinal axis, and a lateral surface surrounding the longitudinal axis and connecting the first and second longitudinal end surfaces, members of the electrode population and members of the counter-electrode population are arranged in an alternating sequence in a 
the constraint comprises first and second compression members that overlie the first and second longitudinal end surfaces, respectively, the first and second compression members being connected by at least one tension member that overlies the lateral surface and pulls the compression members toward each other (figures 3 and 4, the portion of the rubber band overlays each of the four surfaces and is applying a compression and is in tension),
wherein the secondary battery has a rated capacity (all batteries have a rate capacity). Noh does not specifically state wherein the constraint places the first and second longitudinal end surfaces under a compressive load of at least 100 psi when the secondary battery is charged to at least 80% of its rated capacity. However, the attached NPL of Rubber bands discloses standard rubber bands having a tensile strength of 1,200 psi. Thus, the rubber band could apply any pressure below 1,200 psi. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the pressure as a result effective variable or through routine experimentation; as if the pressure is to low the electrode assembly would not be secured. However, if the pressure is too high the rubber band would break (see MPEP 2144.05 II). 
Noh is silent to wherein the electrolyte is a non-aqueous electrolyte. Rust discloses a secondary battery ([0020]) wherein the electrolyte is a non-aqueous electrolyte ([0020]). It 
As to claim 65, Noh is silent to wherein, each member of the population of electrode structures comprises an anodicallv active material selected from the group consisting of metals, alloys, oxides and compounds capable of forming an alloy with lithium. Rust discloses a secondary battery ([0020]) wherein the anodicallv active material selected from the group consisting of metals, alloys, oxides and compounds capable of forming an alloy with lithium ([0077]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the anodically active material from Rust within Noh as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143 I (A)). 
As to claim 66, Noh is silent to wherein, each member of the population of electrode structures comprises a layer of electrode active material comprising graphite. Rust discloses a secondary battery ([0020]) wherein the electrode active material comprises graphite ([0077]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the electrode active material from Rust within Noh as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143 I (A)). 
As to claim 67, Noh is silent to wherein, each member of the population of electrode structures comprises a layer of electrode active material comprising silicon. Rust discloses a 
As to claim 68, modified Noh discloses wherein, the constraint comprises at least one compression member that is internal to the longitudinal end surfaces (figures 3 and 4; Noh as defined). 
As to claim 73, modified Noh is silent wherein, a combined surface area of the first and second longitudinal end surfaces is less than 33% of the surface area of the electrode assembly. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the surface area as a mere change in size or portion (see MPEP 2144.04 IV A). 
As to claim 74, modified Noh is silent to wherein, a combined surface area of the first and second longitudinal end surfaces is less than 25% of the surface area of the electrode assembly. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the surface area as a mere change in size or portion (see MPEP 2144.04 IV A). 
As to claim 75, modified Noh is silent to wherein, a combined surface area of the first and second longitudinal end surfaces is less than 15% of the surface area of the electrode assembly. However, it would have been obvious to one of ordinary skill within the art at the 
As to claim 76, modified Noh discloses wherein, the constraint and enclosure have the a combined volume that is less than 30% of the volume enclosed by the enclosure (figures 3 and 4 Noh). However, as this is not specifically stated, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the volume as a mere change in size or portion (see MPEP 2144.04 IV A). 
As to claim 77, modified Noh discloses wherein, each member of the electrode population has a bottom, a top, a length Le, a width We, a height He, and a central longitudinal axis Ae extending from the bottom to the top of each such member and in a direction that is generally transverse to the stacking direction, the length Le of each member of the electrode population being measured in the direction of its central longitudinal axis Ae, the width We of each member of the electrode population being measured in the stacking direction, and the height He of each member of the electrode population being measured in a direction that is perpendicular to the central longitudinal axis Ae of each such member and to the stacking direction (figures 1-4, Noh as defined). Noh is silent to the ratio of Le to each of We and He of each member of the electrode population being at least 5:1, respectively, the ratio of He to We for each member of the electrode population being between 0.4:1 and 1000:1, respectively. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the dimensions of the electrode and counter electrodes as a mere change in size or portion (see MPEP 2144.04 IV A).
As to claim 78, Noh is silent to wherein, the electrically insulating separator material comprises a microporous separator material having a particulate material and a binder, has a void fraction of at least 20 vol.%, and is permeated by the non-aqueous liquid electrolyte. Rust discloses a secondary battery ([0020]) wherein the electrically insulating separator material comprises a microporous separator material having a particulate material and a binder, has a void fraction of at least 20 vol.%, and is permeated by the non-aqueous liquid electrolyte ([0093]-[0094]; the particle material being the ceramics such as SiO2 and Al2O3 and the binders the polymers). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the separator from Rust within Noh as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143 I (A)).
As to claim 79, modified Noh does not specifically state wherein, the distance between the at least one tension member and the lateral surface is less than 50% of the smallest Feret diameter of the electrode assembly, with the Feret diameter being measured in the same direction as the distance between the at least one tension member and the lateral surface of the electrode assembly. However, modified Noh discloses the same structure as the instant claimed invention and Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01). 
As to claim 80, modified Noh does not specifically state wherein, the distance between the at least one tension member and the lateral surface is less than 30% of the smallest Feret prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01). 
As to claim 81, modified Noh does not specifically state wherein, the distance between the at least one tension member and the lateral surface is less than 10% of the smallest Feret diameter of the electrode assembly, with the Feret diameter being measured in the same direction as the distance between the at least one tension member and the lateral surface of the electrode assembly. However, modified Noh discloses the same structure as the instant claimed invention and Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01). 
As to claim 83, modified Noh does not specifically state wherein, the first and second longitudinal end surfaces are under a compressive load of at least 300 psi when the secondary battery is charged to at least 80% of its rated capacity. However, the attached NPL of Rubber bands discloses standard rubber bands having a tensile strength of 1,200 psi. Thus, the rubber band could apply any pressure below 1,200 psi. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see 
As to claim 84, modified Noh does not specifically state wherein, the first and second longitudinal end surfaces are under a compressive load of at least 500 psi when the secondary battery is charged to at least 80% of its rated capacity. However, the attached NPL of Rubber bands discloses standard rubber bands having a tensile strength of 1,200 psi. Thus, the rubber band could apply any pressure below 1,200 psi. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the pressure as a result effective variable or through routine experimentation; as if the pressure is to low the electrode assembly would not be secured. However, if the pressure is too high the rubber band would break (see MPEP 2144.05 II).
As to claim 85, modified Noh does not specifically state wherein, the first and second longitudinal end surfaces are under a compressive load of at least 700 psi when the secondary battery is charged to at least 80% of its rated capacity. However, the attached NPL of Rubber bands discloses standard rubber bands having a tensile strength of 1,200 psi. Thus, the rubber band could apply any pressure below 1,200 psi. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see 
As to claim 86, modified Noh does not specifically state wherein, the first and second longitudinal end surfaces are under a compressive load of at least 900 psi when the secondary battery is charged to at least 80% of its rated capacity. However, the attached NPL of Rubber bands discloses standard rubber bands having a tensile strength of 1,200 psi. Thus, the rubber band could apply any pressure below 1,200 psi. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the pressure as a result effective variable or through routine experimentation; as if the pressure is to low the electrode assembly would not be secured. However, if the pressure is too high the rubber band would break (see MPEP 2144.05 II). 
As to claim 87, modified Noh discloses wherein, the electrode structures comprise an anodically active electroactive material and the counter-electrode structures comprise a cathodically active electroactive material (column 3 lines 1-40, Noh). 
As to claim 88, Noh discloses wherein, the electrode structures comprise an anodically active electroactive material and the counter-electrode structures comprise a cathodically active electroactive material (column 3 lines 1-40, Noh). Noh is silent to wherein the anodically 
As to claim 89, modified Noh discloses wherein, the secondary battery comprises a set of at least two electrode assemblies and the constraint maintains a pressure on the electrode assemblies within the set as the secondary battery is cycled between the charged and the discharged states (figure 4; Noh). Furthermore, it would have been obvious to one of ordinary skill within the art to increase the electrode assemblies or layers as a mere duplication of parts (see MPEP 2144.04 VI (B)). 
As to claim 90, modified Noh is silent to wherein, the electrode assembly comprises at least 5 electrode structures and at least 5 counter-electrode structures. However, it would have been obvious to one of ordinary skill within the art to increase the electrode layers as a mere duplication of parts (see MPEP 2144.04 VI (B)). 
As to claim 91, modified Noh is silent to wherein, the electrode assembly comprises at least 50 electrode structures and at least 50 counter-electrode structures. However, it would have been obvious to one of ordinary skill within the art to increase the electrode layers as a mere duplication of parts (see MPEP 2144.04 VI (B)).
As to claim 92, modified Noh is silent to wherein, the electrode assembly comprises at least 500 electrode structures and at least 500 counter-electrode structures. However, it would 
As to claim 94, modified Noh discloses wherein, the constraint comprises a material that is compatible with the non-aqueous liquid electrolyte (column 3 lines 25-51, Noh, rubber bands are rubber and thus compatible as the material would be inert). 
As to claim 95, modified Noh discloses wherein, the constraint comprises a material that does not significantly corrode at a floating or anode potential for the sealed secondary battery (column 3 lines 25-51, Noh, rubber bands are rubber and thus does not significantly corrode at a floating or anode potential for the sealed secondary battery).  
As to claim 96, modified Noh discloses wherein, the constraint comprises a material that does not significantly react or lose mechanical strength at 45 °C (column 3 lines 25-51, Noh, rubber bands are rubber and thus does not significantly react or lose mechanical strength at 45 °C).  
As to claim 97, modified Noh discloses wherein, the constraint comprises metal, metal alloy, ceramic, glass, plastic, or a combination thereof (column 3 lines 25-51, Noh, rubber bands are rubber; the only difference between rubber and a plastic is the method of production and thus see MPEP 2113 for product by process limitation). 
As to claim 98, modified Noh is silent to wherein, the constraint comprises a sheet of material having a thickness in the range of about 10 to about 100 micrometers. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to change the thickness of the rubber band as a mere change in size or portion (see MPEP 2144.04 IV (A)). 
As to claim 99, modified Noh is silent to wherein, the constraint comprises a sheet of material having a thickness in the range of about 30 to about 75 micrometers. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to change the thickness of the rubber band as a mere change in size or portion (see MPEP 2144.04 IV (A)).
As to claim 101, Noh discloses wherein, the at least one tension member comprises tension members and the tension members contact the lateral surface (figures 3 and 4, the rubber band is in tension and contacting each surface; Noh). 
As to claim 109, Noh discloses wherein, the constraint and enclosure have a combined volume that is less than 60% of the volume enclosed by the enclosure (figures 1-4; Noh).  However, as this is not specifically stated, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the volume as a mere change in size or portion (see MPEP 2144.04 IV A). 
Allowable Subject Matter
Claims 93, 100 and 102-108 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. The applicant’s amendments within respect to independent claim 64 have removed the allowable subject matter within the claim. The applicant stated that the claim still contains the allowable subject matter through the use of the term “overlie” however, the term overlie entire area as previously claimed. The examiner suggested and examiner amendment to make the claim consistent with the arguments and the examiners amendment was denied. Therefore, the allowance of claim 64 has been removed. Please see rejection above.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/BRIAN R OHARA/Examiner, Art Unit 1724